Exhibit 10.6

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”) is made effective as of May 25, 2018
(the “Execution Date”) by and among Avant Diagnostics, Inc., a Nevada
corporation (the “Company”) and Black Mountain Equity Partners, LLC (the
“Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor entered into a convertible promissory
note, dated November 11, 2016 in the aggregate principal amount of $25,000 (the
“Existing Note”);

 

WHEREAS, the Company acknowledges that the Existing Note is currently in default
(collectively, the “Default”);

 

WHEREAS, as of March 31, 2018, the aggregate principal amount which is due and
payable on the Existing Note is $25,000 (the “Owed Amount”);

 

WHEREAS, the Company desires, and the Investor agrees, that the Investor
exchange (the “Exchange”) the Existing Note for a new promissory note (the “New
Note”), in the form attached hereto as Exhibit A. The New Note shall have a
principal balance equal to $20,000 (which amount is the Owed Amount less the
amounts payable at Closing in accordance with Section 1.4 hereto), a maturity
date of 12 months from the date of this Agreement, accrue interest at a rate of
twelve (12%) per annum and other terms as provided in this Agreement and the New
Note.

 

WHEREAS, the New Note is intended to qualify as an exempted security under
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:

 

ARTICLE I

THE EXCHANGE

 

1.1 Waiver of Existing Defaults. Subject to the terms hereof, Investor hereby
irrevocably waives the defaults and breaches that have resulted from the Default
on or prior to the Execution Date as well as any penalties, interest or other
amounts that may have accrued under the Existing Notes on or prior to the
Execution Date. In addition, the Investor is aware that the Company is currently
restructuring its outstanding obligations and it hereby waives any change of
control or other rights it may have under the Purchase Agreement and/or the
Existing Note as a result of any transaction that has occurred on or prior to
the date of this Agreement. This waiver does not include any default or breach
occurring after the Execution Date should the Closing not occur.

 

1.2 Closing. Subject to the terms and conditions set forth in this Agreement,
the Company and the Investor shall exchange the Existing Note in consideration
for the issuance of the New Note. The closing of the Exchange and issuance of
the New Note (the “Closing”) shall take place at the offices of the Company, on
the date hereof or such other date as the parties shall agree (the “Closing
Date”).

 

1.3 Exchange.

 

(a) Investor Obligations. At the Closing, the Investor shall deliver or promptly
cause to be delivered to the Company (i) the Existing Note, and (ii) an executed
copy of this Agreement.

 

(b) Company Obligations. At the Closing, the Company shall deliver or promptly
cause to be delivered to the Investor (i) the New Note and (ii) an executed copy
of this Agreement.

 

(c) Existing Note. Effective as of the Closing Date, the Existing Note shall be
deemed automatically canceled and of no further force or effect and shall
thereafter represent only the right to receive the New Note.

 



-1-

 

 

1.4 Payment after Closing. The Company hereby acknowledges and agrees that it
will make a payment of $5,000 to Investor on or prior to the Closing Date, which
amount will be applied against the principal amount owed under the New Note.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1 Investor Representations and Warranties . The Investor hereby represents and
warrants to the Company as follows on the Execution Date and the Closing Date:

 

(a) Organization; Authority. The Investor, if not a natural person, is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. The Investor has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms.

 

(b) Ownership of the Existing Note. The Investor is the sole owner of the
Existing Note, free and clear of any and all liens, claims and encumbrances of
any kind. The Investor has not assigned any rights in the Existing Note to any
party.

  

(c) Investment Intent. The Investor is acquiring the New Note as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such New Note or any part thereof, except pursuant to
sales that are exempt from the registration requirements of the Securities Act
and/or sales registered under the Securities Act. The Investor does not have any
agreement or understanding, directly or indirectly, with any person or entity to
distribute the New Note. Notwithstanding anything in this Section 2.1(c) to the
contrary, by making the representations herein, the Investor does not agree to
hold the New Note for any minimum or other specific term and reserves the right
to dispose of the New Note at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements under
the Securities Act.

 

(d) Investor Status. At the time the Investor was offered the New Note, it was,
at the date hereof it is, and on the date it converts the New Note, it will be,
an “accredited investor” as defined in Rule 501(a) of Regulation D under the
Securities Act. The Investor is not a broker-dealer.

 

(e) General Solicitation. The Investor is not acquiring the New Note as a result
of or subsequent to any advertisement, article, notice or other communication
regarding the New Note published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(f) Reliance. The Investor understands and acknowledges that (i) the New Note is
being offered and sold to it without registration under the Securities Act in a
transaction that is exempt from the registration provisions of the Securities
Act, and (ii) the availability of such exemption depends in part on, and the
Company will rely upon the accuracy and truthfulness of, the foregoing
representations, and the Investor hereby consents to such reliance.

 

(g) Brokers and Finders. The Investor has no knowledge of any person who will be
entitled to or make a claim for payment of any finder fee or other compensation
as a result of the consummation of the transactions contemplated by this
Agreement.

 

(h) Experience. Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the New Note, and has so evaluated the
merits and risks of such investment. Investor is able to bear the economic risk
of an investment in the New Note and, at the present time, is able to afford a
complete loss of such investment..

 



-2-

 

 

(i) Access to Information. Such Investor acknowledges that it has had the
opportunity to review this Agreement (including all exhibits and schedules
thereto) and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the New Note; (ii) access to
information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(j) Acknowledgement Regarding Delinquency in Company Reporting Requirements with
the SEC. Investor understands that the Company is not current in its reporting
obligations with the SEC and that the Company was previously was a “shell
company” as defined in Rule 12b-2 under the Exchange Act. Pursuant to Rule
144(i), securities issued by a current or former shell company that otherwise
meet the holding period and other requirements of Rule 144 nevertheless cannot
be sold in reliance on Rule 144 until one year after the Company (a) is no
longer a shell company; and (b) has filed current “Form 10 information“ (as
defined in Rule 144(i)) with the SEC reflecting that it is no longer a shell
company, and provided that at the time of a proposed sale pursuant to Rule 144,
the Company is subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act and has filed all reports and other materials required to be
filed by Section 13 or 15(d) of the Exchange Act, as applicable, during the
preceding 12 months (or for such shorter period that the issuer was required to
file such reports and materials), other than Form 8-K reports.

 

2.2 Company Representations and Warranties. The Company hereby makes the
following representations and warranties to each Investor on the Execution Date
and on the Closing Date:

 

(a) Organization and Qualification. The Company is a corporation incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted. The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction where the nature of the business it conducts makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
the New Note, or this Agreement, (ii) a material adverse effect on the results
of operations, assets, business, prospects or condition (financial or otherwise)
of the Company, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under the New
Note, or this Agreement (any of (i), (ii) or (iii), a “ Material Adverse
Effect”).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and to issue the New Note and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance of
this Agreement and any other agreements and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the Company’s Board
of Directors, and no further consent or authorization of the Company, its Board
of Directors (including any committee thereof) or any class of the Company’s
stockholders is required. This Agreement and the New Note have been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligations of the Company enforceable
against the Company, in accordance with their terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

  

(c) Intentionally Omitted.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement, and
the New Note and the consummation by the Company of the transactions
contemplated hereby and thereby, will not, (i) result in a violation of the
articles of incorporation of the Company, as amended (the “Certificate of
Incorporation”) or the bylaws of the Company (the “Bylaws”) or (ii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
United States federal and state securities laws and regulations and rules or
regulations of any self-regulatory organizations to which either the Company or
its securities are subject) applicable to the Company or by which any property
or asset of the Company is bound or affected. The Company is not in violation of
its Certificate of Incorporation, Bylaws or other organizational documents.

 



-3-

 

 

(e) Absence of Certain Changes. The Company has not taken any steps, and does
not currently expect to take any steps, to seek protection pursuant to any
bankruptcy or receivership law nor does the Company have any knowledge or reason
to believe that its creditors intend to initiate involuntary bankruptcy
proceedings with respect to the Company.

 

(f) Certain Fees. No fees or commissions will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.

 

ARTICLE III

OTHER COVENANTS

 

3.1 Securities Laws. The Investor acknowledges that the New Note has not been
registered under the Securities Act and may only be disposed of pursuant to an
available exemption from or in a transaction not subject to the registration
requirements of the Securities Act.

 

3.2 Restrictive Legend. The Investor agrees to the imprinting of the following
legend on the New Note:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION, AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933
AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Fees and Expenses. Except as set forth in this Section 4.1, each party shall
pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the New Note.

 

4.2 Entire Agreement; Amendments. This Agreement together with the exhibits and
schedules hereto, dated as of the Execution Date, contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 



-4-

 

 

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number or
email at the email address specified in this Section prior to 6:00 p.m. (Eastern
time) on a business day, against electronic confirmation thereof, (ii) the
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number or email at the email address
specified in this Agreement later than 6:00 p.m. (Eastern time) on any date,
against electronic confirmation thereof, (iii) the business day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:

 



  If to the Company:  Avant Diagnostics, Inc.     1050 30th Street NW Suite 107
    Washington, DC 20007     Attention: Scott VanderMeer, Interim CFO     Email:
scott@avantdiagnostics.com         With copies to (which shall     not
constitute notice): Sheppard, Mullin, Richter & Hampton LLP     30 Rockefeller
Plaza, 39th Floor     New York, NY 10112     Facsimile No.: (917) 438-6137    
Email: scohen@sheppardmullin.com     Attn: Stephen A. Cohen

 

If to the Investors:  At the address of the Investor set forth on the signature
page to this Agreement.

 

or such other address as may be designated in writing hereafter, in the same
manner, by such person or entity.

 

4.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and by the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

  

4.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Investor may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.

 

4.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.

 

4.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflicts of law thereof. The Company and the
Investor irrevocably consent to the jurisdiction of the United States federal
courts and state courts located in the State of Nevada in any suit or proceeding
based on or arising under this Agreement and irrevocably agree that all claims
in respect of such suit or proceeding may be determined in such courts.

 

4.9 Survival. The representations and warranties contained herein shall survive
the closing of the transactions contemplated by this Agreement. The agreements
and covenants contained herein shall survive the Closing and the delivery of the
New Note until the expiration of the applicable statute of limitations (if any)
therefor..

 

4.10 Execution. This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that all parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission or a scanned copy via electronic mail, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile or scanned signature page were an original thereof.

 

4.11 Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.

 

4.12 Further Assurances. The parties hereto agree that each shall execute and
deliver any and all further agreements, instruments, certificates and other
documents, and shall take any and all action, as any of the parties hereto may
reasonably deem necessary or desirable in order to carry out the intent of the
parties to this Agreement.

 



-5-

 

 

4.13 Attorneys’ Fees. If either party shall commence an action or proceeding to
enforce any provisions relating to the obligations to close the transactions
contemplated by this Agreement prior to the Closing, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

4.14 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise this Agreement and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement or any amendments hereto.

 

[signature page follows]

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

  COMPANY:         AVANT DIAGNOSTICS, INC.         By: /s/ Scott VanderMeer  
Name: Scott VanderMeer   Title: Interim Chief Financial Officer

 

[additional signature page follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Company Signature Page to Exchange Agreement]



 



-7-

 

 

INVESTOR:

 

BLACKMOUNTAIN EQUITY PARTNERS LLC

 

By: /s/ Rick Randall   Name: Rick Randall   Title: CEO  

 

Email Address of Authorized Signatory: ____________________________

 

Facsimile Number of Authorized Signatory: ________________________

 

Address for Notice to Investor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Investor Signature Page to Exchange Agreement]

 



-8-

 

 

Exhibit A

 

[Form of New Note]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-9-



 

 

 